1. Marketing standards for poultrymeat (
- Before the vote:
Mr President, ladies and gentlemen, I just want to briefly explain that this report includes the amendments unanimously adopted by the Committee on Agriculture and Rural Development, further to the resolution adopted in this plenary on 19 June 2008, which rejected the Commission proposal aimed at authorising the marketing of poultrymeat for human consumption, even after being subject to anti-microbial treatment.
I therefore want to thank all those who worked with me on this report, including the members and the draftsman of the opinion of the Committee on the Environment, Public Health and Food Safety.
We hope that the European Commission and the Council will take account of this report and the opinion of the European Parliament in defence of public health, food safety and producers of poultrymeat in the European Union.